DETAILED ACTION
Applicant’s amendment and remarks received 08 February 2022 have been fully considered.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed.  The prior art of record fails to disclose or reasonably suggest a mounted hollow-core fiber arrangement comprising a hollow-core fiber having a microstructure and a mount arrangement comprising a plurality of mounting contacts configured to apply a force to an outer layer of the hollow-core fiber, wherein a portion of the hollow-core fiber is located in a receiving region of the mount arrangement, the plurality of mounting contacts are positioned around the receiving region, and the mounting contacts are distributed around the receiving region, the distribution of the mounting contacts corresponding to a distribution of features of the microstructure of the hollow-core fiber such that: a number of the mounting contacts is an integer multiple of a number of rotational symmetries of the distribution of features of the microstructure of the hollow-core fiber or the number of rotational symmetries is an integer multiple of the number of mounting contacts, or at least one of the mounting contacts is positioned aligned with a position of one of the features, or at least one of the mounting contacts is positioned essentially equidistantly between two of the features. in addition to the accompanying features of the independent claim.
Claim 15-19 are allowed for the reasons set forth in the previous Office action mailed 08 February 2022.
Claim 20 is allowed for the reasons set forth in the previous Office action mailed 08 February 2022.
Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference A is the printed publication of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TINA M WONG/Primary Examiner, Art Unit 2874